EXHIBIT 99.1 To: Joel Dagan 58 Balfour Street Naharia Israel Dear Joel, Re: Engagement Letter with Defense Industries International, Inc. With reference to the recent discussions held between yourself and Defense Industries International, Inc. (the "Company"), in respect of your employment and appointment as the Chief Financial Officer of the Company, please be kindly informed as follows: 1. Employer. You will be employed by one of the Company's Israeli subsidiaries. 2. Position. You will serve as the Chief Financial Officer of the Company. 3. Monthly salary and benefits. Under your engagement by the Company, you will be entitled to the following benefits: An annual salary in the amount of approximately US$85,000; The pension benefits customary in Israel; and A Company car and mobile phone in accordance with the relevant policy of the Company. 4. Commencement date. Your employment with the Company shall commence on 04 March 2012. 5. Vacation days. You shall be entitled to annual vacation days according to the Israeli labour laws that cannot be accumulated and/or rolled-over to the next calendar year. 6. Prior Notice. The Company and you shall be each entitled to end your employment with the Company, by providing a prior written notice according to the Israeli labour laws. 12 Hamefalsim St. Petach Tikva, Israel. P.o.box 10370, Petach Tikva 49003, Israel. Tel: +972-3-7168383, Fax: +972-3-7168484 7 The Company and you shall enter into a definitive employment agreement in the form customary to the Company, within 90 days as of the date of this letter. Kind regards, Uri Nissani CEO and President Defense Industries International, Inc. Accepted and agreed to this 01 day of March, 2012: Joel Dagan 12 Hamefalsim St. Petach Tikva, Israel. P.o.box 10370, Petach Tikva 49003, Israel. Tel: +972-3-7168383, Fax: +972-3-7168484
